Citation Nr: 0729849	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-28 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a chronic 
gastrointestinal disability, including claimed as secondary 
to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1951 to 
September 1955.  He was born in 1930.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona in November 2004.

Service connection is in effect for degenerative disc disease 
and degenerative arthritis, lumbosacral spine, status post 
fusion, L-3/L-5, with internal fixation and bone stimulator 
(previously rated as bilateral spondylolysis, L-4/L-5 and 
spondylolisthesis, "L-5/L-6"), rated as 40 percent 
disabling since March 2003; peripheral neuropathy and 
radiculopathy, left lower extremity, rated as 10 percent 
disabling since January 2004; and peripheral neuropathy and 
radiculopathy, right lower extremity, rated as 10 percent 
disabling since January 2004.  The veteran has not brought 
the issue of adequacy of these ratings as part of his current 
appeal.

The veteran cancelled, in writing, a hearing scheduled at the 
VARO for September 2006.  He was rescheduled to provide 
testimony before the undersigned Veterans Law Judge on a 
Travel Board at the VARO in January 2007, for which the 
veteran did not appear.

On September 17, 2007, a Board Deputy Vice Chairman granted 
the motion to advance the case on the docket pursuant to 38 
U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).   

Issue #3 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has defective hearing which is due to active military service 
or any disability of service origin, and sensorineural 
hearing loss was not present to a compensable degree within 
one year after service separation.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has tinnitus which is due to active military service or any 
disability of service origin, and tinnitus was not present to 
a compensable degree within one year after service 
separation.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and is not due to any disability of service origin, and 
sensorineural hearing loss as an organic disease of the 
nervous system may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service and 
is not due to any disability of service origin, and tinnitus 
as an organic disease of the nervous system may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
101, 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed his claim for entitlement to service 
connection for the herein concerned disorders on a VA Form 
21-4138 filed via his representative in January 2004.  A VCAA 
letter was sent to him in April 2004 and another in August 
2004.  After acquisition of private and VA evaluative 
records, a rating action by the VARO in November 2004 denied 
the claim, in pertinent part.  He filed a notice of 
disagreement in February 2005, letters were sent in March 
2005 outlining his options, and an SOC was issued in June 
2005.  After additional private clinical records were 
received, he filed his Substantive Appeal, a VA Form 9, and 
an SSOC was issued in July 2006.   

Throughout, evidentiary development was undertaken and by way 
of VARO correspondence and action, as well as the SOCs and 
SSOCs, since he filed the claims, he has been notified that 
VA would obtain pertinent data to include VA records and 
records of other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain private 
medical records on his behalf.  He was asked to submit more 
evidence, to include any in his possession and has stated 
that he has none.   

The Board finds that the content of the communications with 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  VCAA notification was furnished prior to 
the initial adjudication; any other defect with respect to 
timing was harmless error.  See Mayfield, supra.  He was 
advised of his opportunities to submit additional evidence 
after which additional data was obtained and entered into the 
record.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has indicated that he had 
no other information or evidence to give VA to substantiate 
his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim (as relates 
to hearing loss and tinnitus) has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal.  Neither the veteran 
nor his representative has suggested in any way that there is 
any prejudice due to a lack of proper VA notice or 
assistance, and they have demonstrated actual knowledge of 
the information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues, the Board notes that such 
information was provided to the veteran in a letter of March 
2006.  Any presumption of error as to VCAA notice has been 
rebutted in this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2003).

Service connection for a neurological disorder (to include 
sensorineural hearing loss and/or tinnitus) may also be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service medical records show that at the time of his entrance 
examinations in September 1951, hearing acuity was 15/15, 
bilaterally.  No audiogram was undertaken.  He did not check 
that he had a history of hearing problems; he had worked as 
an assembler prior to service.  In November 1951, the veteran 
had an acute episode of pharyngitis which began with a sore 
throat and pressure on his ears.  His throat was found to be 
injected on examination, but ears were clear.  After giving 
him aureomycin, the symptoms abated and he was returned to 
duty.  On the separation examination in September 1955, 
hearing acuity was again 15/15, bilaterally, on whispered and 
spoken voice.  He was on shipboard and was undoubtedly 
exposed to noise.  Service records do not show any issuance 
of ear protectors.

Private treatment and evaluative records from the mid 1970's 
show no complaints or findings of hearing problems or 
tinnitus.

A Social Security Administration decision in 1984 referred to 
back problems but made no mention of hearing loss or 
tinnitus.  Attached to that decision were private records 
from 1960 onward which showed no complaints or findings of 
defective hearing or tinnitus.

On VA evaluation in 1985, he made no mention of hearing 
problems or tinnitus and none were shown on examination.  The 
veteran said that he had worked 22 years for the University 
of Chicago, as a building engineer and machinist.

At a hearing on unrelated issues in 1986, the veteran 
reported that he had worked since September 1955 for a 
machine company.  The transcript indicates that he said he 
had been a machinist in service and initially after service 
and then became a building engineer.  He had listed treatment 
primarily for his back but made no reference to hearing or 
tinnitus problems.  Private treatment records from the 1980's 
also show no complaints or findings of hearing loss or 
tinnitus.

On VA examination in September 2004, the veteran said he had 
had hearing problems for 5-15 years but had not worn hearing 
aids.  He said that he had an intermittent mild ringing 
tinnitus, bilaterally, that began 20-25 years before.  He had 
had no ear infections.  He had also had infrequent episodes 
of dizziness for a few seconds with rapid movement  He said 
that while in the Navy he had been stationed near the 3" and 
5" guns without ear protection.  Since leaving service, he 
had been a machinist, also without ear protection, for 50+ 
years.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
75
95
LEFT
30
30
35
80
105

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.   

The audiometric examiner opined that it is "less likely than 
not" that the veteran's defective hearing and tinnitus were 
service related given that neither began until a least 25 
years after service, and he had a 50+ year noise exposure 
after leaving service.

The veteran has submitted a report from private audiometric 
testing in August 2005 which is consistent with the VA 
audiogram reported above.  The examiner, S.J.B., M.D., in a 
report in August 2005, indicated that the veteran had told 
him that he had been exposed to heavy artillery guns in 
service and the veteran felt that the hearing loss was a 
result.  He had been given hearing aids by VA.  Dr. B opined 
that "if he had noise exposure in the past it certainly 
could be related".

With regard to the veteran's defective hearing and tinnitus 
claim, the Board has herein enumerated the criteria under 
which such a loss is subject to service connection.  And 
although the veteran may have had exposure to noise in 
service, he also had similar and extensive noise exposure 
since then as well.  

It is acknowledged, as argued by his representative, that the 
testing at entrance as well as separation which was by 
whispered and spoken voice, absent an audiogram, may not be 
the optimal testing; but as noted in cited regulatory 
guidelines above, that alone would not be fatal to his claim 
had there been some evidence of chronic hearing loss and/or 
tinnitus since then, and given the interim exposure to 
additional acoustic trauma, a competent medical opinion now 
providing a nexus associating such current findings with 
service.  

In summary, the Board finds there is no competent evidence in 
the claims file specifically relating the veteran's hearing 
loss and tinnitus to noise exposure in service.  The only 
evidence of record linking the veteran's hearing impairment 
and tinnitus to service consists of his own assertions.  
While he is capable of providing evidence of the 
symptomatology which he experiences, such as ringing in his 
ears, a layperson is generally not capable of opining on 
matters requiring medical knowledge, such as medical etiology 
and causation of disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  We recognize that lay statements 
may be competent to support a claim as to lay-observable 
events or lay-observable disability or symptoms, see, e.g., 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  However, the determination as to causation 
and nexus in this case requires professional opinion 
evidence, as discussed above.  Moreover, while the veteran is 
quite capable of observing his own symptoms, by his own 
admission the hearing loss and tinnitus were not present for 
some time after service, and this is confirmed by the lack of 
any sign of either in the numerous other physicians' visits 
he made for other problems.  

One private physician has said that his current hearing loss 
may well be due to noise exposure, but did not specify 
whether that exposure was in service or in the long post-
service history of being a machinist.  In any event, service 
connection may not be based upon a resort to speculation or 
even remote possibility.  38 C.F.R. § 3.102.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
merely indicating that claimed disorder "may or may not" be 
related to service, is too speculative to establish any such 
relationship).  The only specific medical opinion which 
addresses the relative exposure to acoustic trauma (e.g., in 
and after service) is in opposition to associating either 
disability with service.  In that regard, the evidence is not 
equivocal, and and a reasonable doubt is not raised which 
needs to be resolved.  Accordingly, service connection is not 
in order.


ORDER

Service connection for defective hearing and tinnitus is 
denied.


REMAND

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310.  Any additional impairment of earning 
capacity resulting from a service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, also warrants compensation.  See Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  When service 
connection is thus established for a secondary disorder, the 
secondary condition is considered a part of the original 
disability. 

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in the present appeal.

The requirement in 38 C.F.R. § 3.310(a), as noted above, 
requires a "proximate" connection between a service-
connected condition and a non-service-connected one, i.e., a 
cause "which in natural and continuous sequence unbroken by 
any new independent cause produces an event, and without 
which the injury would not have occurred."  See Barron's 
Legal Guides Law Dictionary at 63 (1984).

Furthermore, the Board is required to consider all evidence 
of record and to consider, and discuss in its decision, all 
"potentially applicable" provisions of law and regulation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); see 38 
U.S.C.A. § 7104(a); Charles v. Principi, 16 Vet. App. 370, 
373 (2002); Weaver v. Principi, 14 Vet. App. 301, 302 (2001) 
(per curiam order); Sanden v. Derwinski, 2 Vet. App. 97, 100 
(1992).

The veteran's claim with regard to gastrointestinal problems 
secondary to his service-connected back disability has 
several facets, not all of which have even been fully 
addressed to this point.  

He has himself identified the specific diagnosis as 
diverticulitis, but physicians have intimated that he has 
other gastrointestinal related diagnoses as well.  However, a 
comprehensive gastrointestinal evaluation is not now of 
record from either VA or private sources.  

Service records show one or more incidental gastrointestinal 
complaints, without residuals.  His in-service and post-
service clinical records also show that on a consistent and 
ongoing basis, he has been prescribed a variety of often 
strong pain relieving medications for his back, with variable 
results.  

One physician, W.P., M.D. has described the various 
procedures undertaken to remedy his back problems, has noted 
the functional and anatomical back limitations as well as 
neurological components, all of which have elements of pain 
associated therewith, and has diagnosed chronic pain syndrome 
as a result.  He indicated that in addition to the pain 
medications, other treatment regimens had been tried 
including anti-inflammatories, injections, and steroid 
epidurals, with marginal success.

A statement from G.R.M., M.D., dated in September 1999, was 
to the effect that he had known the veteran for nine years, 
during which time he had had significant problems with 
constipation on an intermittent basis as well as perirectal 
pain and irritation.  He had had a prior diagnosis of 
lumbosacral arthritis and stenosis, and was status post L-
4/L-5 laminectomy.  Dr. G went on to state that:

It is my feeling that his complaints of 
changing bowel habits, gas and bloat and 
constipation are in part related to his 
chronic back disorder.  The patient has 
considerable discomfort with regard to 
these GI complaints.  The patient has 
been seen on numerous occasions and has 
also been evaluated by a colorectal 
surgeon for these diagnoses.  

The reports of any other physicians and/or a colorectal 
surgeon are not in the file.

W.L.P., M.D., in a statement in November 2000, reported that 
the veteran had been seen by him on numerous occasions for 
low back problems.  Dr. P also noted that the veteran had 
nerve compression syndrome which had affected his anomic 
nerve system leading to decreased motility of the lower 
bowel.  This in turn had brought on hard stools and 
constipation, causing problems evacuating his bowls, which in 
turn caused straining and had resulted in vasovagal episodes 
of fainting.  Dr. P opined that he believed there was a 
relationship between the back pain and back surgery, along 
with anomic nerves to the intestines.

A statement from Dr. M in November 2000 indicated that he had 
known the veteran for 10 years and had treated him for 
"several gastrointestinal diagnoses".  (He did not further 
clarify those multiple diagnoses.)  However, the physician 
further noted that the veteran had had a chronic problem with 
bowel regularity and perirectal inflammation related to 
abnormal bowel habits.  He had had severe constipation and 
difficulty with pelvic pain and pressure.  Dr. M indicated 
that the veteran:

(h)as tried a multitude of medications in 
order to maintain bowel regularity which 
have been only temporarily successful.

I do believe his problem is in part 
neurogenic related to chronic back pain 
from lumbar stenosis which would require 
surgical treatment.  This patient will 
probably never attain a level of bowel 
regularity that is consistent due to his 
neurogenic source.  I do also believe he 
(has) colonic dysmobility and 
hypotoxicity which is creating a problem 
with bowel regularity as well.  He has 
had several endoscopic evaluations to 
confirm these diagnoses as well as 
digital examination.

The Board notes that reports from the aforecited multiple 
endoscopic evaluations or other examinations are not now in 
the file.

A VA examination was undertaken in August 2004, at which time 
the veteran said he had had initial gastrointestinal distress 
in the 1960's and it was then described as diverticulitis.  
His medications had included Imodium, Surfak, Citrucel, and 
Gas-X.  He had had frequent occurrences of more than once a 
year.  He said he had been colonoscopies numerous times and 
had been shown to have diverticulitis and polyps.  He said he 
had had his first "blow-out" in 1985 but had not then had 
surgery.  He was now being seen by Dr. G for alternating 
constipation and diarrhea with bright red rectal bleeding, 
scanty but several times a week.  The VA examiner did not 
perform other than a cursory external gastrointestinal 
examination, diagnosed diverticulitis with multiple 
recurrences, and opined that the diverticulitis had nothing 
to do with the peripheral neuropathy. 

Reports from the aforecited colonoscopies are not now in the 
file.

A VA examiner reviewed the case in May 2005.  It was noted 
that the veteran had a diagnosis of diverticulitis, and had 
had episodes of blowouts which he thought were abscesses, 
although the examiner said he could not confirm that.  He 
found no obvious problems, but did not undertake a 
gastrointestinal examination and apparently did not order X-
rays or other studies to do assess any actual diagnosis(es).  
Nonetheless, he opined that it was not at least as likely as 
not that the impaired bowel function over a period of years 
was related to the low back pain.

Given the diverse opinions cited above, the Board finds that 
there remain several pertinent, unanswered, or inadequately 
answered questions.  The aspects of secondary service 
connection in this case involve not only the veteran's low 
back pain syndrome and whatever neurogenic impairment that 
may or may not have caused, but also whatever impact there 
may be other than causation, whether there has been 
organic/anatomical neurological damage as a result of his 
back and leg problems and/or multiple surgical procedures; 
and/or the impact role which may have been played by the also 
service-connected peripheral neuropathy; and an important 
issue which has not been addressed by any of the VA or 
private physicians, namely the impact his myriad potent 
medications for his back over the years may have had on his 
gastrointestinal system.  

Furthermore, there does not appear to be confirmation of the 
actual diagnosis(es). 

Based on the evidence of record, the Board finds that 
evidentiary development might be helpful to satisfactory 
resolution of the veteran's claim.  


Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
He should identify the various physicians who 
have treated him for gastrointestinal problems, 
including specialized studies such as
X-rays, endoscopies, and/or colonoscopies, and 
should obtain those records; VA should assist 
him in that regard.

2.  The veteran should then be scheduled for a 
VA examination by physicians with expertise in 
gastroenterology, neurology and surgery, 
preferably who have not previously evaluated his 
case, and opinions should be prepared as to the 
following: 

      (a) what is the correct diagnosis(es) of the 
veteran's gastrointestinal disability(ies); 

      (b) when were they first manifested, and by 
what is that determinable; 
      
      (c) to what are they attributable; 
      
      (d) what impact have the veteran's back 
problems, surgery, peripheral neuropathy and/or 
pain and other medications had on his 
gastrointestinal disability?  
      
      (e) Each of these responses should be 
couched in terms of whether the gastrointestinal 
problems are at least as likely as not (i.e., to 
at least a 50-50 degree of probability) the 
result of, or have been in any way contributed 
to or in any way impacted by the service 
connected disorders and/or care therefor, or 
whether any such contributory causation or 
relationship is unlikely (i.e., less than a 50-
50 percent probability.  

3.  Note:  The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it

4.  The case should then be reviewed and, if the 
decision remains unsatisfactory, a SSOC should 
be issued and the veteran and his representative 
should be given a reasonable opportunity to 
respond.  The case should then be returned to 
the Board for further appellate review.  The 
veteran need do nothing further until so 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


